Exhibit 10.2

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.

IMMUNOMEDICS, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: CS-1

Number of Shares of Common Stock: 1,000,000

Date of Issuance: December 27, 2011 (“Issuance Date”)

Immunomedics, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, UCB Pharma S.A. (“UCB”), the registered holder hereof
or its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the
Issuance Date, but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), One Million (1,000,000) fully paid nonassessable shares of
Common Stock, par value $0.01 per share, subject to adjustment as provided
herein (the “Warrant Shares”). Except as otherwise defined herein, capitalized
terms in this Warrant shall have the meanings set forth in Section 11. This
Warrant is issued pursuant to that certain Amendment Agreement, dated as of
December 27, 2011, by and between the Company and UCB (the “Amendment
Agreement”).

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any time or times on or after the
Issuance Date, in whole or in part, by (i) delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant and (ii) payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or by wire transfer of immediately available funds. Execution
and delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the third (3rd) Business Day following the date
on which the Company has received each of the Exercise Notice and the



--------------------------------------------------------------------------------

Aggregate Exercise Price (the “Exercise Delivery Documents”) (the “Share
Delivery Date”), the Company shall cause its transfer agent to issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than five
(5) Business Days after any exercise and at its own expense, issue a new Warrant
(in accordance with Section 5(d)) representing the right to purchase the number
of Warrant Shares issuable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded to the nearest whole number.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $8.00
per share, subject to adjustment as provided herein.

(c) Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (after giving
effect to the adjustments of Section 2, if any). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares purchasable hereunder are subject to adjustment
from time to time as follows:

(a) Reorganization. If at any time while this Warrant, or any portion thereof,
is outstanding and unexpired there shall be a reorganization (other than a
Change of Control, combination, reclassification, exchange or subdivision of
shares otherwise provided for herein), then, as a part of such reorganization,
lawful provision shall be made so that the Holder of this Warrant shall be
entitled to receive upon proper exercise of this Warrant at or prior to the
closing of such transaction and upon payment of the Exercise Price then in
effect, the number of shares of stock or other securities or property of the
successor corporation resulting from such

 

- 2 -



--------------------------------------------------------------------------------

reorganization that a holder of the shares of Common Stock would be entitled to
receive in such transaction. If the per-share consideration payable to the
Holder hereof for shares of Common Stock in connection with any such transaction
is in a form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company’s Board of
Directors.

(b) Reclassification, etc. If the Company, at any time while this Warrant, or
any portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 2.

(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination. Upon each adjustment in the Exercise Price pursuant to this
subsection, the number of shares of such securities purchasable hereunder shall
be adjusted, to the nearest whole share, to the product obtained by multiplying
the number of shares purchasable immediately prior to such adjustment in the
Exercise Price by a fraction, the numerator of which shall be the Exercise Price
immediately prior to such adjustment and the denominator of which shall be the
Exercise Price immediately thereafter.

(d) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities as to which purchase rights under this Warrant exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend (except for
distributions specifically provided for in the foregoing subsection (b) and
(c) of this Section 2), then and in each case, this Warrant shall represent the
right to acquire, in addition to the number of shares of the security receivable
upon exercise of this Warrant, and without payment of any additional
consideration therefor, the amount of such other or additional stock or other
securities or property (other than cash) of the Company that such holder would
hold on the date of such exercise had it been the holder of record of the
security receivable upon exercise of this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period, giving effect to all adjustments called
for during such period by the provisions of this Section 2.

 

- 3 -



--------------------------------------------------------------------------------

(e) Other Events. Neither the Exercise Price nor the number of Warrant Shares
shall be adjusted in the event of a change in the par value of the Common Stock
or a change in the jurisdiction of incorporation of the Company.

3. TRANSFERS; LOCK-UP/STANDOFF AGREEMENT; INVESTMENT REPRESENTATIONS.

(a) Unregistered Security. This Warrant and the Warrant Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Holder agrees not to sell, pledge, distribute, offer for sale, transfer,
assign or otherwise dispose of this Warrant, any Warrant Shares issued upon its
exercise or any Common Stock issued upon conversion of the Warrant Shares or any
interest in any of the foregoing (each, a “Transfer”) in the absence of (i) an
effective registration statement under the Securities Act as to this Warrant,
such Warrant Shares or such Common Stock and registration or qualification of
this Warrant, such Warrant Shares or such Common Stock under any applicable
federal or state securities law then in effect or (ii) an opinion of counsel,
which opinion and counsel shall be satisfactory to the Company in its sole
discretion, that such registration and qualification are not required.

(b) Transferability. This Warrant may not be Transferred, in whole or in part,
except in compliance with applicable federal and state securities laws and with
the prior written consent of the Company.

(c) Warrant Register. The Company shall maintain a register containing the name
and address of the Holder of this Warrant. Until any Transfer of this Warrant is
entered in the warrant register, the Company may treat the Holder of this
Warrant as the absolute owner hereof for all purposes; provided, however, that
if this Warrant is properly assigned in blank, the Company may (but shall not be
required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary. The Holder may change its
address as shown on the warrant register by written notice to the Company
requesting such change.

(d) Investment Representations. The Holder hereby represents and warrants to the
Company as of the date hereof, and each subsequent holder of this Warrant
represents and warrants to the Company as of the date and by virtue of its
acquisition of this Warrant, as follows:

(i) Experience. The Holder is experienced in evaluating and investing in private
placement transactions of securities, and has either individually or through its
current officers such knowledge and experience in financial and business matters
that the Holder is capable of evaluating the merits and risks of its prospective
investment in the Company, and has the ability to bear the economic risks of the
investment.

(ii) Accredited Investor. The Holder is an “accredited investor” within the
meaning of Securities and Exchange Commission Rule 501 of Regulation D, as
presently in effect, under the Securities Act.

(iii) Purchase Entirely for Own Account. The Holder is acquiring this Warrant
(and the Warrant Shares issuable upon exercise of this Warrant) for

 

- 4 -



--------------------------------------------------------------------------------

investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof. The Holder
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to Transfer or grant participation to any third
person with respect to this Warrant or any of the Warrant Shares.

(iv) Restricted Securities. The Holder acknowledges that this Warrant (and the
Warrant Shares issuable upon exercise of this Warrant) must be held until
registered under the Securities Act or an exemption from such registration is
available under the provisions of Rule 144 of the Securities Act. The Company
will effect the removal of Rule 144 restriction legends on the Warrant Shares
when the conditions for such removal are met.

(v) Legends. The Holder acknowledges that, to the extent applicable, each
certificate evidencing any shares of Common Stock or other securities issued
upon exercise of this Warrant shall be endorsed with the legend substantially in
the form set forth below, as well as any additional legend as may be from time
to time imposed or required by the Company’s Bylaws or applicable securities
laws:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

(vi) Access to Data. The Holder has received and reviewed information about the
Company and has had an opportunity to discuss the Company’s business, management
and financial affairs with its management and to review the Company’s
facilities. The Holder believes it has received all the information it considers
necessary or appropriate for deciding whether to invest in the Company’s
securities. The Holder understands and acknowledges that such discussions, as
well as any written information issued by the Company, (x) were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily an exhaustive description and
(y) may have contained forward-looking statements involving known and unknown
risks and uncertainties which may cause the Company’s actual results in future
periods or plans for future periods to differ materially from what was
anticipated and that no representations or warranties were or are being made
with respect to any such forward-looking statements or the probability of
achieving any of the results projected in any of such forward-looking
statements.

4. NOTICES OF CERTAIN TRANSACTIONS. In case:

(a) the Company shall establish a record date for determining the holders of its
Common Stock (or other stock or securities at the time deliverable upon the
exercise of this Warrant) entitled to receive any dividend or other
distribution, or to receive any right to

 

- 5 -



--------------------------------------------------------------------------------

subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, or

(b) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

then, and in each such case, the Company shall mail or cause to be mailed to the
Holder of this Warrant a notice specifying, as the case may be, (i) the record
date for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right or (ii) the
effective date on which such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other stock or securities at the time deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up) are to be determined.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its governing documents, or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as the Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of this Warrant, the
number of shares of Common Stock as shall from time to time be necessary to
effect the exercise of this Warrant then outstanding.

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant

 

- 6 -



--------------------------------------------------------------------------------

Shares which such Person is then entitled to receive upon the due exercise of
this Warrant. In addition, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred in accordance with
Section 15, the Holder shall surrender this Warrant to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
instructions provided to the Company by the Holder under the Original
Collaboration Agreement as defined

 

- 7 -



--------------------------------------------------------------------------------

in the Amendment Agreement. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason therefor.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may not be amended without the written consent of the Holder and
the Company.

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

11. ARBITRATION. Except as otherwise provided in this Warrant, any controversy
or dispute arising out of this Warrant, interpretation of any of the provisions
hereof shall be submitted to arbitration in New York, New York before the
American Arbitration Association under the commercial arbitration rules then
obtaining of said Association. Any award or decision obtained from any such
arbitration proceeding shall be final and binding on the parties, and judgment
upon any award thus obtained may be entered in any court having jurisdiction
thereof. No action at law or in equity based upon any claim arising out of or
related to this Warrant shall be instituted in any court by any holder of this
Warrant, except (i) an action to compel arbitration pursuant to this Section 11
or (ii) an action to enforce an award obtained in an arbitration proceeding in
accordance with this Section 11, in which case, the provisions of Sections 12
and 13 shall apply. For the avoidance of doubt, the provisions of Sections 12
and 13 shall be subordinate to and shall only apply in connection with an action
at law or in equity based upon clauses (i) and/or (ii) of the immediately
preceding sentence of this Section 11.

12. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
ALL ACTIONS TO ENFORCE AN ARBITRATOR’S DECISION PURSUANT TO SECTION 11 OF THIS
AGREEMENT SHALL BE INSTITUTED AND LITIGATED ONLY IN FEDERAL, STATE OR LOCAL
COURTS SITTING IN NEW YORK, NEW YORK AND EACH OF SUCH PARTIES HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURT AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS.

13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT,
POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS WARRANT OR ANY OF THE RELATED
AGREEMENTS OR UNDER OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT, DOCUMENT,
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS WARRANT OR ANY RELATED AGREEMENT, AND AGREES THAT ANY SUCH ACTION
SHALL BE TRIED BEFORE AN ARBITRATOR AS SET FORTH IN SECTION 11 AND NOT BEFORE A
JURY. THE TERMS AND PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THIS WARRANT.

 

- 8 -



--------------------------------------------------------------------------------

14. REPRODUCTION OF DOCUMENTS. This Warrant and all documents relating hereto,
including, but not limited to, (i) consents, waivers, amendments and
modifications which may hereafter be executed, and (ii) certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, optical disk, micro-card, miniature
photographic or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

15. TRANSFER. This Warrant may not be offered for sale, sold, transferred or
assigned without the consent of the Company.

16. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(b) “Change of Control” means (i) a merger, consolidation or reorganization
approved by the Company’s stockholders, unless securities representing more than
fifty percent (50%) of the total and combined voting power of the outstanding
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly, by the persons who beneficially
owned the Company’s outstanding voting securities immediately prior to such
transaction; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety, occurring within a 12-month period, and representing, at a minimum,
not less than fifty percent (50%) of the total gross fair market value of all
assets of the Company, to any person, entity, or group of

 

- 9 -



--------------------------------------------------------------------------------

persons acting in consort, other than a sale, transfer or disposition to: (A) a
shareholder of the Company in exchange for or with respect to its stock; (B) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of the outstanding stock of the Company; or (D) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned by a person described in (C); or (iii) any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) under the Securities
Exchange Act of 1934, as amended (other than the Company or a person that, prior
to such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the Company) becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s securities
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Company or the acquisition of outstanding securities held by one or more of
the Company’s stockholders; or (iv) a change in the composition of the Board
over a period of twelve (12) consecutive months or less such that a majority of
the Board members ceases by reason of one or more contested elections for Board
membership to be comprised of individuals whose election is endorsed by a
majority of the members of the Board immediately before the date of election. A
transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(c) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(d) “Expiration Date” means the earlier of (i) December 27, 2016 or, if such
date falls on a day other than a Business Day or on which trading does not take
place on the Principal Market (a “Holiday”), the next day that is not a Holiday,
and (ii) a Change of Control.

(e) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

[Signature Page Follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

IMMUNOMEDICS, INC. By:  

/s/ Cynthia L. Sullivan

  Name:   Cynthia L. Sullivan   Title:   President & CEO

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

IMMUNOMEDICS, INC.

The undersigned holder hereby exercises the right to purchase
                     of the Common Stock (“Warrant Shares”) of Immunomedics,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made with respect to                      Warrant Shares.

2. Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price
in the sum of $             to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

Date:                          ,         

 

 

Name of Registered Holder By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
name of current Transfer Agent] to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
[                 ], 201[  ] from the Company and acknowledged and agreed to
[Insert name of current Transfer Agent].

 

IMMUNOMEDICS, INC. By:  

 

  Name:   Title: